Citation Nr: 0618896	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-25 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disability (other than PTSD).  

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1963 to 
November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In May 2006, the appellant appeared and 
testified at a hearing held at the RO before the undersigned.  
A transcript of that hearing is of record.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A psychiatric disability other than PTSD was not present 
during service or for many years afterward; and the 
appellant's current psychiatric disabilities (other than 
PTSD) are not etiologically related to his active service.  

2.  A chronic low back disability was not present in service 
or for many years afterward; and the appellant's current low 
back disability is not etiologically related to his active 
service.  




CONCLUSIONS OF LAW

1.  Entitlement to service connection for a psychiatric 
disability other than PTSD is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).  

2.  Entitlement to service connection for a low back 
disability is not established.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated January 15, 2004.  In this letter, 
VA specifically informed the appellant of the current status 
of his claim and of the evidence already of record in support 
of the claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform VA 
of any additional evidence or information which he thought 
would support his claim, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the initial VCAA notice to the veteran 
in February and March 2001 did not include the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  First of 
all, adequate information concerning disability ratings and 
effective dates was subsequently sent to the appellant in a 
letter dated March 31, 2006, to which he has responded that 
he has no additional information or evidence to submit in 
support of his claims.  Furthermore, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection for a psychiatric 
disability other than PTSD and for a low back disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned for these claimed disabilities 
are rendered moot.   

The appellant has been accorded several VA examinations in 
connection with the current claims, and extensive VA medical 
records have been obtained and reviewed.  The Social Security 
Administration indicated in January 2004 that they had no 
disability information concerning the appellant, and the 
543rd General Dispensary, a military facility identified by 
the appellant, indicated that no additional records 
pertaining to the appellant were to be found.  The appellant 
has been informed of these unsuccessful searches by the RO 
for additional supporting evidence.  Otherwise, neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  The 
appellant specified at the May 2006 hearing that he had no 
additional evidence to submit in support of his claims.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121. 

In the present case, the relevant issues were initially 
adjudicated by the RO in November 2001 after initial VCAA 
notices were sent to the appellant in February and March 
2001.  Subsequently, additional notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claims were last adjudicated in June 2005 after the 
final VCAA letter was issued in January 2004.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claims would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that VA has properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
or arthritis to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be 


presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The service medical records are negative for any relevant 
information until August 1965, when a Clinical Record Cover 
Sheet reports that the appellant was hospitalized for nine 
days for the treatment of cellulitis and an abscess with 
lymphangitis of the leg (side unspecified), and then returned 
to duty.  The appellant has testified that this 
hospitalization occurred shortly after he injured his low 
back in an accident in which the truck he was driving rolled 
over.  The relevant medical records make no mention of a 
truck accident or of a low back injury, and the military 
dispensary in question has certified that it has no 
additional records pertaining to the appellant.  The service 
medical records reflect no complaints, treatments, findings, 
or diagnoses indicative of a psychiatric disability or of a 
low back injury or disability at any time during the 
appellant's active service.  

The appellant was accorded a comprehensive medical 
examination in October 1965 in connection with his separation 
from active service.  At this time, the appellant 
specifically denied having problems from arthritis or any 
other bone or joint abnormality, or from depression or 
nervous trouble of any sort.  The military medical examiners 
in October 1965 evaluated the appellant's spine and lower 
extremities as normal, and a normal psychiatric evaluation 
was also reported at this time.  

Postservice medical records indicate that the appellant has 
been treated by VA for an anxiety disorder, PTSD, major 
depression, and/or a panic disorder since 2000.  He has also 
been treated by VA in recent years for degenerative arthritis 
and degenerative disc disease of the cervical and lumbar 
spines.  VA medical records do not go back further than 2000.  

Service connection for blood poisoning, for cellulitis, and 
for an abscess with lymphangitis has been denied by final 
rating action dated in November 2001.  

On a VA general medical examination of the appellant in 
December 2002, he gave a history of low back pain since 
injuring his back in a truck accident in Korea in 1965; the 
appellant also reported a second motor vehicle accident in 
1994, when his vehicle again rolled over four times and he 
was thrown to the windshield.  The VA 


examiner diagnosed cervical and lumbar degenerative disc 
disease from X-ray studies, and lumbosacral strain.  No nexus 
between the appellant's current low back disabilities and any 
event in service was provided on this medical examination.  
Although the appellant has been requested to provide 
competent evidence of such a nexus, he has not done so.  

On a VA psychiatric examination of the appellant in December 
2002, he reported being treated by VA for depression for the 
previous two years.  The VA examiner reported that the 
appellant gave a history of chronic paranoia and auditory 
hallucinations, along with an increased baseline level of 
anxiety, dating back to the late 1970's, along with a history 
of mild depression leading to his current treatment with 
antidepressant medication.  He also had a history of 
significant substance abuse.  This psychiatric examination 
resulted in reported diagnoses of a psychosis and a panic 
disorder (without agoraphobia).  No nexus between the current 
psychiatric conditions and service was provided on this 
examination, and the appellant has not responded to requests 
that he submit competent evidence of such a nexus.  

The appellant testified at the May 2006 hearing that, with 
the exception of recent VA medical treatment, the relevant 
records of which were already in his VA claims file, he had 
not seen a doctor in 45 years.  He indicated that he had no 
additional evidence in his possession to submit in support of 
the current claims.  

Based upon a review of the current evidentiary record, the 
Board has concluded that a preponderance of the evidence is 
unfavorable to the claims seeking service connection for a 
psychiatric disability other than PTSD and for a low back 
disability.  There is no competent evidence of such any 
psychiatric disability in service or for many years 
afterward; likewise, a chronic low back disability is not 
clinically demonstrated in service or until many years later.  
In view of the normal clinical findings on the appellant's 
separation medical examination in October 1965, the absence 
of continuous medical treatments since immediately after 
service, and the lack of competent evidence of a nexus 
between the appellant's current psychiatric and low back 
conditions and service, these appeals will be denied.  


ORDER

Service connection for a psychiatric disability other than 
PTSD is denied.  

Service connection for a low back disability is denied.  


REMAND

The appellant served overseas in Korea from April 1964 to May 
1965; he did not serve in Vietnam, and he did not engage in 
combat with the enemy.  

The appellant has identified three stressor events during 
service as the direct causes of the claimed PTSD.  Two of 
these stressor events (sometimes compressed by the appellant 
into one incident only) involve truck accidents which 
allegedly occurred while the appellant was serving in Korea 
in 1964.  The appellant and his representative admitted at 
the May 2006 hearing that neither of these incidents is 
documented in the service records, and the appellant has been 
unable to recall any specific information concerning the 
names of witnesses, etc., which might enable VA to verify the 
existence of these claimed stressor events.  Although 
requested to do so, the appellant has failed to submit 
objective evidence to corroborate the existence of these 
claimed stressor events in service.  The service medical 
records reflect treatment for cellulitis of one leg at a time 
shortly after one of these incidents allegedly occurred, but 
these medical records do not mention a truck accident or 
injuries sustained in such an accident as described by the 
appellant.  Consequently, the Board must view these claimed 
stressor events as unverified and probably unverifiable.  

The third (or second) alleged stressor event in service 
concerns an argument between the appellant and one or two 
sergeants at Fort Carson, Colorado, shortly before his 
discharge from service in November 1965, which resulted in 
the appellant's reduction in grade under Article 15 of the 
Uniform Code of Military Justice.  He feels that he was 
treated unjustly by the military, perhaps because he was a 
draftee.  The appellant's personnel file indicates that he 
was reduced in grade from E-3 to E-1 at Fort Carson in 
September 1965; therefore, the Board is inclined to accept 
that this alleged stressor event has been verified to some 
extent.  

The appellant's treating VA psychiatrist and his mental 
health therapist (a social worker) wrote in February 2004 to 
indicate that the appellant does have PTSD due to the alleged 
(but unverified) truck accident(s) in service.  These 
individuals did not provide any rationale for their stated 
opinion and diagnosis, which was based solely upon unverified 
stressors.  On the other hand, the VA psychiatric examiner 
who officially examined the appellant in December 2002 after 
first reviewing the entire claims file, concluded that the 
appellant's current symptoms of anxiety did not support a 
diagnosis of PTSD under the diagnostic criteria set forth in 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., 1994 (DSM-IV).  This individual did not 
dispute any of the alleged stressor events reported to him by 
the appellant.  

In order to properly consider this appeal, the Board needs to 
know whether the sole verified stressor, the events leading 
to the appellant's reduction in grade at Fort Carson in 
September 1965, is sufficient to support a diagnosis of PTSD 
under the DSM-IV criteria.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim seeking 
service connection for PTSD, to include 
notice that the appellant should submit 
any pertinent evidence in his possession.  
This notice should also include an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next contact 
(if possible) the VA psychiatrist and/or 
social worker who wrote in support of the 
appellant's claim in February 2004 and 
request that they supply a rationale to 
support their diagnosis of PTSD under the 
DSM-IV criteria based solely upon the 
only verified stressor event in service: 
the events leading to the appellant's 
reduction in grade in September 1965.  

5.  The AMC or the RO should next 
schedule the appellant for a 
comprehensive VA psychiatric examination.  
The appellant's VA claims file should be 
provided to the examiner for review of 
the extensive historical material 
contained therein, and the examiner 
should affirmatively state that the 
claims file has been reviewed in 
connection with this examination.  Based 
upon the findings on this examination and 
the review of the claims file, the 
examiner should provide a medical opinion 
concerning whether or not the appellant 
currently satisfies the DSM-IV diagnostic 
criteria for PTSD based upon the sole 
verified stressor event in service, the 
events leading to the appellant's 
reduction in grade at Fort Carson in 
September 1965.  The rationale for all 
opinions expressed should also be 
provided.  

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since November 2001.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


